  Case 19-62124        Doc 5     Filed 10/09/19      Entered 10/09/19 16:54:08         Desc Main
                                    Document         Page 1 of 7




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                               LYNCHBURG DIVISION

In re: BARBARA ANN BARBER                                      Chapter 13
                                                               Case No. 19-62124
                       Debtor(s).

     CERTIFICATION OF MAILING AND/OR SERVICE OF CHAPTER 13 PLAN

       I certify that a true and correct copy of the chapter 13 plan or the amended chapter 13 plan
and amended plan cover sheet, filed electronically with the Court on October 9, 2019, has been
mailed by first class mail postage prepaid to all creditors, equity security holders, and other parties
in interest on October 10, 2019.
       If the plan contains (i) a request under section 522(f) to avoid a lien or other transfer of
property exempt under the Code or (ii) a request to determine the amount of a secured claim, the
plan must be served on the affected creditors in the manner provided by Rule 7004 for service of
a summons and complaint. I certify that a true and correct copy of the chapter 13 plan has been
served on the following parties pursuant to Rule 7004:
          Name                             Address                         Method of Service




                                                               /s/Shannon T. Morgan
                                                               Counsel for Debtor(s)
                  Case 19-62124                       Doc 5          Filed 10/09/19      Entered 10/09/19 16:54:08               Desc Main
                                                                        Document         Page 2 of 7

 Fill in this information to identify your case:
 Debtor 1               Barbara Ann Barber
                              First Name            Middle Name              Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         WESTERN DISTRICT OF VIRGINIA                                          Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-62124                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$349.92 per Bi-Weekly for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-62124                       Doc 5            Filed 10/09/19         Entered 10/09/19 16:54:08              Desc Main
                                                                          Document            Page 3 of 7

 Debtor                Barbara Ann Barber                                                                 Case number     19-62124

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $45,489.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

 County of                     653 Half Mile
 Albemarle                     Branch Road                                    $300.18      Prepetition:
 Virginia                      Crozet, VA 22932                       Semi-Annually               $300.18        10.00%              Pro Rata                  $309.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

 Dupont                        653 Half Mile
 Community                     Branch Road                                                 Prepetition:
 Credit Union                  Crozet, VA 22932                               $140.00                $0.00        0.00%              Pro Rata                    $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

Official Form 113                                                                       Chapter 13 Plan                                           Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                  Case 19-62124                       Doc 5          Filed 10/09/19       Entered 10/09/19 16:54:08                 Desc Main
                                                                        Document          Page 4 of 7

 Debtor                Barbara Ann Barber                                                             Case number      19-62124


                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                         Amount of claim          Interest rate      Monthly plan    Estimated total
                                                                                                                    payment         payments by trustee
 Dupont                              2009 Ford Fusion
 Community Credit                    *Cross-Collateralized
 Union                               Personal Loan*                     $1,833.32                       5.00%             $156.95                      $1,883.35
                                                                                                                    Disbursed by:
                                                                                                                       Trustee
                                                                                                                       Debtor(s)
 Dupont
 Community Credit
 Union                               2009 Ford Fusion                   $2,360.00                       5.00%             $103.54                      $2,484.87
                                                                                                                    Disbursed by:
                                                                                                                       Trustee
                                                                                                                       Debtor(s)
 Dupont
 Community Credit
 Union                               2013 Ford Fusion                   $8,468.11                       5.00%             $195.01                      $9,360.48
                                                                                                                    Disbursed by:
                                                                                                                       Trustee
                                                                                                                       Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $4,549.20.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $0.00




Official Form 113                                                                   Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-62124                       Doc 5          Filed 10/09/19          Entered 10/09/19 16:54:08           Desc Main
                                                                        Document             Page 5 of 7

 Debtor                Barbara Ann Barber                                                             Case number     19-62124

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 100.00 % of the total amount of these claims, an estimated payment of $ 22,902.10 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 39,000.00 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
                this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                   Current installment           Amount of arrearage to be   Treatment         Estimated
                               property or executory                   payment                       paid                        of arrearage      total
                               contract                                                                                          (Refer to         payments to
                                                                                                                                 other plan        trustee
                                                                                                                                 section if
                                                                                                                                 applicable)
                               Personal Property
 Progressive                   Lease to Own
 Leasing                       Contract                                       $84.97 Bi-Weekly                         $0.00                                 $0.00
                                                                       Disbursed by:
                                                                          Trustee
                                                                          Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

Official Form 113                                                                  Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-62124                       Doc 5          Filed 10/09/19   Entered 10/09/19 16:54:08                 Desc Main
                                                                        Document      Page 6 of 7

 Debtor                Barbara Ann Barber                                                         Case number      19-62124


 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 1.       Treatment and Payment of Claims.
          a.      All creditors must timely file a proof of claim to receive any payment from the Trustee.
          b.      If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
                  confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
                  does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the debtor(s)
                  receive a discharge.
          c.      If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor will
                  be treated as unsecured for purposes of distribution under the Plan.
          d.      The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.

 2.           Any fees, expenses, or charges accruing on claims set forth in Section 3.1 of this Plan which are noticed to the debtors pursuant to
              Bankruptcy Rule 3002.1(c) shall not require modification of the debtors’ plan to pay them. Instead, any such fees, expenses, or charges
              shall, if allowed, be payable by the debtors outside the Plan unless the debtor chooses to modify the plan to provide for them.

 3.           Any secured creditors specified as to be paid directly by Debtor in Part 3 of this plan shall be paid direct by the debtor for any
              post-petition fees or costs. Payments to secured creditors to be paid directly by Debtors specified in Part 3 will resume with the
              next contractual payment due to the secured creditor.

 4.           The debtors propose to make adequate protection payments other than as provided in Local Rule 4001-2. Unless otherwise provided
              herein, the monthly payment amounts listed in Parts 3.2 and 3.3 of this Chapter 13 Plan will be paid as adequate protection beginning
              prior to confirmation to the holders of allowed secured claims.

 5.           Any Creditor in Part 3.3 shall retain any lien securing its claim until the earlier of (i) the payment of the underlying debt determined
              under nonbankruptcy law or (ii) discharge under 11 U.S.C. § 1328 or (iii) such lien is otherwise avoided by separate Court Order entered
              in this case or associated adversary proceeding. If this case is dismissed or converted without completion of the plan, the Creditor shall
              retain its lien to the extend recognized by applicable nonbankruptcy law.

 6.           Any unsecured proof of claim for a deficiency which results from the surrender and liquidation of the collateral noted in paragraph 3.5 of
              this plan must be filed by the earlier of the following dates or such claim will be forever barred: (1) within 180 days of the date of the first
              confirmation order confirming a plan which provides for the surrender of said collateral, or (2) within the time period set for the filing of
              an unsecured deficiency claim as established by any order granting relief from the automatic say with respect to said collateral. Said
              unsecured proof of claim for a deficiency must include appropriate documentation establishing that the collateral surrendered has been
              liquidated, and the proceeds applied, in accordance with applicable state law.

 7.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10%, of all sums received.

 8.           Debtor(s)’ attorney will be paid $4,000.00 balance due of the total fee of $4,000.00 concurrently with or prior to the payments to
              remaining creditors. The $4,000.00 in Debtor(s)’ attorney’s fees to be paid by the Chapter 13 Trustee are broken down as follows:
                  i. $4,000.00: Fees to be approved, or already approved, by the Court at initial plan confirmation;
                  ii. $0.00 in additional pre-confirmation or post-confirmation fees already approved by the Court by separate order or in a
                        previously confirmed modified plan;
                  iii. $0.00 in additional post-confirmation fees being sought in this modified plan, which fees will be approved when this plan is
                        confirmed.

 9.           The priority creditors referenced in Part 4.4 will be paid by deferred cash payments pro rata with other priority creditors or in monthly
              installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid prior to other priority creditors but
              concurrently with administrative claims above:

   Creditor                                    Type of Priority                   Estimated Claim           Payment and Term

   Internal Revenue Service                    Income Tax                         $0.00                     Pro Rata



Official Form 113                                                               Chapter 13 Plan                                                Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 19-62124                       Doc 5          Filed 10/09/19     Entered 10/09/19 16:54:08               Desc Main
                                                                        Document        Page 7 of 7

 Debtor                Barbara Ann Barber                                                             Case number    19-62124

      Virginia Department of                   Income Tax                         $0.00                        Pro Rata
      Taxation

 10.          Cross- Cross-Collateralized Debt. Upon information and belief, the 2009 Ford Fusion that Debtor is financing through DuPont
              Community Credit Union is serving as collateral for both the direct car loan and a personal loan she has with the credit union. The
              approximate amount owed on the car loan is $2,360.00, which is less than the vehicle is worth. Debtor owes approximately $1,833.32 on
              her personal loan with the credit union. Debtor is proposing to pay the car loan and any secured portion of the personal loan at the current
              value of the collateral with interest through her Chapter 13 Plan and bifurcate the remainder of any cross-collateralized debts she owes to
              the credit union and pay those accounts pro rata with the other unsecured debts on Schedule F.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Barbara Ann Barber                                               X
       Barbara Ann Barber                                                    Signature of Debtor 2
       Signature of Debtor 1

         Executed on          October 9, 2019                                           Executed on

 X       /s/ Shannon T. Morgan                                                   Date     October 9, 2019
         Shannon T. Morgan
         Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.



Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.      Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                 $309.00

 b.      Modified secured claims (Part 3, Section 3.2 total)                                                                                             $0.00

 c.      Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                $13,728.70

 d.      Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                              $0.00

 e.      Fees and priority claims (Part 4 total)                                                                                                   $8,549.20

 f.      Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $22,902.10

 g.      Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                   $0.00

 h.      Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                              $0.00

 i.      Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                        $0.00

 j.      Nonstandard payments (Part 8, total)                                                                       +                                    $0.00


 Total of lines a through j                                                                                                                      $45,489.00


Official Form 113                                                               Chapter 13 Plan                                             Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
